           Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 1 of 20




Arthur J. Liederman (Bar No.1184167)
(Admitted Pro Hac Vice)
aliederman@morrisonmahoney.com
Nicole M. Battisti (Bar No. 4961413)
(Admitted Pro Hac Vice)
nbattisti@morrisonmahoney.com
MORRISON MAHONEY LLP
120 Broadway, Suite 1010
New York, NY 10271
Telephone: (212) 825-1212
Facsimile: (212) 825-1313

Jeffrey S. Hunter, Esq. (Bar No. 024426)
JHunter@rcdmlaw.com
RENAUD, COOK, DRURY, MESAROS, PA
One North Central, Ste. 900
Phoenix, AZ 85004-4117
Tel: (602) 307-9900

Attorneys for Defendant
Constellation Pharmaceuticals, Inc.


                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ARIZONA

 -------------------------------------------------------------------------
                                                                             No. 2:17-CV-00109-ESW
 IRIS SPEDALE and DANIEL SPEDALE,
 husband and wife,                                                           DEFENDANT’S MOTION TO
                                                                             EXCLUDE OPINIONS OF
                                     Plaintiffs,                             PLAINTIFFS’ EXPERT DR.
                   -against-                                                 SUTTON

 CONSTELLATION PHARMACEUTICALS, INC.,                                        [ORAL ARGUMENT
                                                                             REQUESTED]
                                     Defendant.
 -------------------------------------------------------------------------   Assigned to: Hon. John J. Tuchi
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 2 of 20




       Pursuant to Federal Rules of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993), Defendant Constellation Pharmaceuticals Inc., (“Constellation” or

“Defendant”), move this Court to exclude the report and proposed testimony of Plaintiff’s expert,

Dr. James P. Sutton. This motion is supported by the following Memorandum of Law and the

attached exhibits.

                     MEMORANDUM OF POINTS AND AUTHORITIES

  I.   INTRODUCTION

       This matter involves plaintiff, Iris Spedale, who was enrolled in an oncology clinical trial

of a BET inhibitor study drug by her treating physician at the Mayo Clinic to treat her progressive

multiple myeloma cancer, and subsequently developed mania which she attributed to the study

drug. Plaintiff has designated Dr. James P. Sutton as an “expert” to offer ten separate opinions

that can be combined into three general areas: (i) the standard of care in the IND submission and

the advancement of the study drug CPI-0610 from animal to human trials, and an alleged failure

to create an exclusion criteria in the protocols to prevent Plaintiff’s enrollment; (ii) the substance

and procedure surrounding Plaintiff’s informed consent; and (iii) the alleged causation between

the BET inhibitor drug at issue and Plaintiff’s injury.

       While Dr. Sutton is a clinical neurologist in what he has described as his field of expertise

(neurology, movement disorders and Parkinson’s disease and dementia), it is eminently clear that

he is being proffered to offer opinions which are both outside the scope of his expertise and fail to

approach the standard for reliability and sound methodology set by Daubert v Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its progeny. Dr. Sutton’s opinions are broad and

range from regulatory issues surrounding the adequacy of the clinical trial workup of an oncology

drug, to the appropriate language and information that should be included in clinical trial protocols



                                                  1
          Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 3 of 20




and informed consents, the latter of which is typically reserved for research ethical committees

called Independent Review Boards (IRB). The record demonstrates that Dr. Sutton should not be

qualified as an expert in the three general areas in which he seeks to offer testimony.

 II.   STANDARD OF REVIEW

       The Daubert inquiry consists of both a reliability and relevance prong. Expert testimony

is admissible when (1) the expert is qualified to testify competently regarding the matters he

intends to address; (2) the methodology by which the expert reaches his conclusion is sufficiently

reliable as determined by the sort of inquiry mandated in Daubert; and (3) the testimony assists

the trier of fact, through the application of scientific, technical, or specialized expertise, to

understand the evidence. Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999); General Elec. Co.

v. Joiner, 522 U.S. 136, 118 S. Ct. 512 (1997); Daubert v Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579, 589-91 (1993).

       As to the reliability prong, the central inquiry must focus upon the expert’s principles and

methodology, not on his conclusions. Daubert, 509 U.S. at 595, 113 S. Ct. at 2797. The proffered

expert testimony must be “scientific,” that is, that it pertains to “scientific knowledge” and is based

upon a scientific methodology. The trial court is to rule out testimony based upon “subjective

belief or unsupported speculation.” Daubert, 509 U.S. at 590, 113 S. Ct. at 2795. [Emphasis

supplied].

       An expert’s bare assurance of validity is insufficient to allow his opinions to proceed to the

jury. Rather, the party presenting the expert must be able to show that the expert’s findings are

based on sound science, which requires some objective, independent validation of the expert’s

methodology. Daubert, 509 U.S. 579, 113 S. Ct. 2786; General Elec., 522 U.S. 136, 118 S. Ct. at

519 (nothing in Daubert or Rule 702 of the Federal Rules of Evidence requires a district court to



                                                  2
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 4 of 20




admit opinion evidence which is connected to existing data only by the ipse dixit of the expert). A

court may conclude that there is simply too great an analytical gap between the data and the opinion

proffered. General Elec., 522 U.S. 136, 118 S. Ct. at 519. The Ninth Circuit has noted that a “very

significant fact to be considered is whether the experts are proposing to testify about matters

growing naturally and directly out of research they have conducted independent of the litigation,

or whether they have developed their opinions expressly for purposes of testifying.” Daubert v.

Merrell Dow Pharms., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995). If the evidence is not based upon

independent research, the Court must determine whether the evidence is based on scientifically

valid principles. Id. at 1317-18.

       The Court identified several factors to be considered, which include whether the theory or

technique can be tested; whether it has been subject to peer review; whether the technique has a

high known or potential rate of error; and whether the theory has attained general acceptance

within the scientific community. Daubert, 509 U.S. 593-95, 113 S. Ct. 2796-97. None of the

Daubert factors are necessarily applicable in every case or dispositive; nor are the four enunciated

factors exhaustive. Daubert, 509 U.S. at 593-95, 113 S. Ct. at 2796-98; Kuhmo, 526 U.S. 137,

119 S. Ct. at 1179.

       The second prong under Daubert is relevance and requires the court to determine whether

expert testimony “assists the trier of fact in understanding the evidence or determining a fact in

issue.” Daubert, 509 U.S. at 592, 113 S. Ct. at 2796. Expert testimony must be of “the kind that

enlightens and informs lay persons without expertise in a specialized field.” United States v.

Burchfield, 719 F.2d 356 (11th Cir. 1983); United States v. Smith, 122 F.3d 1344, 1358 (11th Cir.

1997). The proffered testimony must “fit” the case about which the expert is testifying. Daubert,




                                                 3
          Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 5 of 20




509 U.S. at 591, 113 S. Ct. 2795-96. There must be a logical relationship between the proffered

testimony and the factual issues in the case. Daubert, 509 U.S. at 591, 113 S. Ct. at 2796.

III.   DR. SUTTON’S OPINIONS ARE OUTSIDE THE SCOPE OF HIS KNOWLEDGE
       AND EXPERTISE

       Dr. Sutton’s testimony and opinions focus on the conduct of a sponsor with respect to FDA

acceptance of pre-clinical studies and FDA approved clinical trials, including the formulation of

informed consent forms and protocols, and the critical issue of brain neurotoxicity of BET

inhibitors and clinical trial risks to patients. The opinion must reflect an expertise in clinical trial

studies, BET inhibitors, oncology drugs and the guidelines and requirements in dealing with the

FDA submission process. Yet, Dr. Sutton has no FDA regulatory expertise, nor is he a cellular or

molecular biologist.

       He has not conducted research with BET inhibitors or even worked with oncology drugs,

including BET inhibitors, has never participated in pre-clinical trials or studies, or been a

consultant in pre-clinical phases for drugs [Exhibit B, p. 22, lines 4-6]. He has never participated

in any clinical trial involving a BET inhibitor or oncology drugs, has never been involved in

regulatory discussions or negotiated with the FDA about the approval or non-approval of clinical

drugs, has never advised a sponsor of a clinical trial regarding the workup of an IND submission

to the FDA, or been involved in creating the pre-clinical packages to be submitted to the FDA, and

has never directly worked for a pharmaceutical manufacturer, and is unfamiliar with the governing

guidelines for pre-clinical trials, including ones that govern oncology drugs. [Exhibit B, pgs. 19

lines 24-25, p. 20, lines 1-25, p. 21, lines 1-8, p. 29, line 6-13]. Dr. Sutton has no specific

knowledge about other BET inhibitor clinical trials and whether these trials conducted additional

neurotoxicity testing in the pre-clinical phase. [Exhibit B, p. 32, lines 3-9]. Dr. Sutton has never

even seen a BET inhibitor IND submission. [Exhibit B, p. 33, lines 2-3].


                                                   4
          Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 6 of 20




        Dr. Sutton is a board-certified neurologist whose clinical practice focuses on patients with

complex neuropsychiatric issues due to neurodegenerative disease. [Sutton Expert Report, p. 1,

attached as Exhibit A]. He performed a residency in neurology and a two-year fellowship in

neuropharmacology and movement disorders. [Sutton Deposition, p. 6, lines 18-24, attached as

Exhibit B]. He has described his field of expertise as “neurology with additional expertise in

movement disorders and Parkinson’s disease and dementia.” [Exhibit B, p. 7, lines 2-3]. His

practice at Pacific Neuroscience Medical Group evaluates and manages patients mostly with

Parkinson’s disease, other Parkinsonism disorders, dementia with Lewy Bodies, and Alzheimer’s

disease. [Exhibit B, p. 8, lines 4-10]. Dr. Sutton does not participate in Phase 1 clinical trials and

has never participated in any clinical trial involving oncology drugs or BET inhibitor drugs.

[Exhibit B, p. 17, lines 9-15, p. 19, lines 24-25, p. 20, lines 1-4]. His sole clinical trial experience

is not as a sponsor, member of an IRB or a CRO. His practice experience has been limited to work

at clinical site for a number of Phase 2 and 3 clinical trials in which he had been the principal

investigator. [Exhibit B, p. 9, lines 5-7, p. 17, lines 7-15].

        There is no standard, credible, relevant and accepted research or relevant expertise that Dr.

Sutton can rely upon that will aid the jury in determining whether the study drug required further

pre-clinical testing; whether the pre-clinical package was proper; whether the protocols met the

standard of care; what Constellation’s obligations were with respect to the FDA submissions, the

protocol, the informed consent and whether there was a breach of a standard of care in the pre-

clinical package, or the FDA application; or the creation of the protocols or the informed consent.

This Court should exclude Dr. Sutton’s opinions because it is not based on any objective scientific

research, testing or methodology, and amounts to nothing more than personal opinion. Dr. Sutton

has offered opinions regarding the dangers and risks of the study drug that were never tested for,



                                                   5
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 7 of 20




or that establish Ms. Spedale should have been excluded from the trial. His unsupported opinions

are personal opinions and gratuitous observations that are not and connect be derived from an

expertise from which it can be deemed reliable and credible.

       Moreover, Dr. Sutton has no knowledge of the federal regulations that govern pre-clinical

phases of cancer study drugs. [Exhibit B, p. 28, lines 15-20]. He testified that he has no personal

knowledge other than he is aware of them and has reviewed them for purposes of this litigation.

Id. Surprisingly, Dr. Sutton has no direct knowledge of the guideline (ICH S9) that governs the

pre-clinical trials. When asked if he has knowledge about the governing guideline ICH S9, he

states, “It sounds familiar” [Exhibit B, p. 29, line 7]. He does not refer to this guideline in his

report or rely on it even though he considers the guideline to be “very relevant”. [Exhibit B, p.

30, lines 2-6]. Dr. Sutton is not aware of any regulatory guidelines that require specific types of

testing for FDA approval for cancer-oncology drugs, such as the drug at issue. [Exhibit B, p. 35,

lines 9-12]. He has never read any BET inhibitor IND submissions and did not know that IND

submissions for cancer drugs differ from non-cancer drugs. [Exhibit B, p. 33, lines 2-11]. Dr.

Sutton has no knowledge whether other BET inhibitor studies have reported manic or psychotic

episodes or neurological type illnesses. [Exhibit B, p. 36, lines 8-11].

       Dr. Sutton’s training and experience do not qualify him to provide his expert opinions on

preclinical studies or the specific information needed to be included in the protocol or informed

consent or the proper location for any information within the documents. Dr. Sutton should be

precluded from providing an opinion on the protocol and FDA regulatory procedures because his

views are not based on any “scientific, technical, or otherwise specialized knowledge.” Fed. Rules

Evid. Rule 702.




                                                 6
          Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 8 of 20




       The physician precluded from testifying in Cloud was a board certified psychiatrist who

had practiced for over 33 years. Cloud v Pfizer Inc., 198 F.Supp.2d 1118, 1130 (D. Ariz. 2001).

He had spent over twenty years on a committee at a psychiatric institute where he was responsible

for doing psychological autopsies, and was also a clinical investigator in the pre-marketing clinical

trials for Zoloft. Id. at 1131. Notwithstanding a claimed experience in suicidology, and even

experience conducting clinical trials of Zoloft, the court held that he was unqualified because he

had no clinical experience with a patient committing suicide while on Zoloft, he had not published

any articles, given any testimony, or communicated to scientific organizations or government

agencies that Zoloft causes suicide. Id. The instant litigation was the first time the doctor expressed

his opinion about the correlation. Id. In citing Daubert v. Merrell Dow Pharms., 43 F.3d 1311,

1317 (9th Cir. 1995) (“Daubert II”), the court noted that the Ninth Circuit has placed a strong

emphasis on considering “whether the experts are proposing to testify about matters growing

naturally and directly out of research they have conducted independent of the litigation, or whether

they have developed their opinions expressly for purposes of testifying.” Id. at 1129. Accordingly,

the Cloud court found that he developed his opinion expressly for the purpose of testifying in the

case. Id at 1135. Similarly, in an action involving a doctor who held a Ph.D. in physical chemistry

and intended to testify as to biomedical sciences relating to silicone gel filled breast implants, the

court held that he “was not a medical doctor, had not supported his theories with testing, and did

not develop his opinions independent of the litigation.” Grant v. Bristol-Myers Squibb, 97

F.Supp.2d 986, 988 (D. Ariz. 2000).

       Dr. Sutton has basic knowledge and understanding of medical issues and can read journals

and medical literature, but his lack of expertise in the specific areas of his opinion is fatal to

admissibility as was the physician’s testimony in Cloud. Dr. Sutton’s opinions on the adequacy



                                                  7
          Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 9 of 20




of Constellation’s informed consent, and protocol in monitoring the site and the clinical trial, far

exceed the scope of his expertise. He cannot express opinions on what Constellation knew, what

its obligations were, and how it failed to fulfill its obligations. Dr. Sutton is not in a position to

opine that Constellation failed to include adequate exclusion criteria in the protocol.

IV.    SUTTON’S OPINIONS ARE NOT BASED ON SUFFICIENT DATA OR A
       RELIABLE SCIENTIFIC METHODOLOGY

       His opinions and testimony do not approach the standard for reliability and sound

methodology set by Daubert v Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its

progeny. The focus of Dr. Sutton’s opinions is that Constellation failed to sufficiently analyze

and test for neurotoxicity prior to the human trials (notwithstanding FDA approval), failed to act

on purported research, and most significantly, failed to create an exclusion criteria that would have

excluded individuals with psychiatric injuries or conditions – that would have excluded Ms.

Spedale from the trial.

       Dr. Sutton’s opinions are not based on his own research or on work he has personally

performed in the field of either BET inhibitors or cellular research in general. Dr. Sutton conceded

that even if additional testing was conducted he did not know if it would have produced any results

that would have altered the trial or identified additional risks. [Exhibit B, p. 39, lines 4-11].

       Dr. Sutton admits that he is not a regulatory expert. He has agreed that he is not providing

an opinion on the adequacy of the pre-clinical package or comment on the FDA approval of the

pre-clinical package. [Exhibit B, p. 33, lines 21-25, p. 34, line 1]. He has never worked for a

sponsor or a clinical research organization responsible for drafting the preclinical package

documents to the FDA. Dr. Sutton has only been a principal investigator in Phase 2 and 3 clinical

trials, for drugs that are not involved in this litigation. His knowledge is limited to what he has

been given and read from others who had the expertise and experience in drafting such documents,


                                                  8
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 10 of 20




conducting the pre-clinical testing and knowing and complying with FDA regulations. Dr. Sutton

is not and should not be permitted to provide an opinion on whether Constellation breached the

standard of care with respect to the preparation of the IND or in obtaining approval from the FDA.

        Without his own conducted lab research, Dr. Sutton has relied on his own personal opinion

of what neurotoxicity testing might demonstrate. His “opinion” rests on his identification and

reliance of one article. See Korb E, “BET protein Brd4 activates transcription in neurons and BET

inhibitor Jq1 blocks memory in mice.” Nat. Neurosci. 2015; 18(10):1464-73 (Aug. 24, 2015)

(“Allis Article”) [Exhibit C]. The subject matter is not within his expertise of his practice, it is not

research he would naturally work with or rely upon for his practice. Rather it is a product of his

literature research for plaintiff, similar to a term paper.

        The Allis Article was published two years after the Phase 1 clinical trial began. As a result

of Dr. Sutton’s own limitations, the findings he has cited are factually inaccurate. Dr. Sutton has

cited the Allis Article because one of the authors, Dr. C. David Allis, was a founder of

Constellation over a decade ago. Even though Dr. Allis has not been with Constellation for a

number of years, Dr. Sutton contends that the Allis Article established a need for further toxicity

testing that should have prompted Constellation to modify its preclinical testing procedures,

clinical trial protocol, informed consent, and warnings to the enrollees of the trial. He contends

that this was all necessary because the Allis Article proved that BET inhibitors could cause brain

injury. However, Dr. Sutton’s conclusion about the findings in the Allis Article are misconstrued

and appear nowhere in the Article. [Exhibit G, ¶¶ 7, 12-14]. The Allis Article, and Sutton’s

opinion, provide no sound basis for any of his opinions.

            a. “Additional Neurotoxicity Testing Should have been performed in the
               Preclinical Phase.”




                                                   9
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 11 of 20




       Plaintiffs rely upon Dr. Sutton to establish that Constellation did not meet the standard of

care in the development of the clinical trial and created a risk to Ms. Spedale in failing to perform

additional neurotoxicity testing. Significantly, Dr. Sutton is unable to definitively indicate whether

any proposed testing would have in fact identified additional risk, would have altered or changed

the product or the proposed trials, or would have affected Ms. Spedale’s enrollment.

       Dr. Sutton’s opinion that additional testing should have been conducted is based on two

factors: 1) that published data links epigenetic mechanisms and psychiatric disorders, and 2) the

Allis Article demonstrated that the “class of medication can cause or, actually, does cause brain

injury in mammals.” [Exhibit B, p. 42, lines 5-19].

       Dr. Sutton does not rely on any published data of specific BET inhibitors that were linked

to psychiatric disorders. Rather, Dr. Sutton cites to general mechanisms that produce changes to

the genome such as histone modification. Dr. Sutton’s hypothesis is that since a BET inhibitor is

known to affect DNA transcription, the study drug can be linked to very general and broad research

on epigenetic modification. However, Dr. Sutton only offers a general hypothesis that is not tested

or demonstrated for any BET inhibitors and certainly not for the BET inhibitor at issue in this

action. It is a hypothesis, but even Dr. Sutton cannot with certainty identify whether any test would

demonstrate the risk. Multiple classes of drugs function at the epigenetic level. To apply general

and broad research as Dr. Sutton seeks to do, conflicts with the Daubert standard for admissibility.

BET inhibitors are within a broad spectrum of epigenetic mechanisms. Dr. Sutton’s conclusion is

unsound because articles on epigenetic mechanism and psychiatric disorder only suggest a link

between BET inhibitors (and other epigenetic mechanisms) and brain function. And even to

suggest a link to brain function has not been indicative – nor does Dr. Sutton opine – that it created

a risk of brain injury or should be avoided by anyone with a psychiatric disorder. Dr. Sutton has



                                                 10
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 12 of 20




not supported his opinion with any data demonstrating affirmatively that there is a direct

correlation between BET inhibitors and psychiatric disorders.

       Dr. Sutton seeks to find refuge for his hypothesis by relying on the Allis Article’s findings.

The Article itself does not establish the reliable medical knowledge from which Dr. Sutton can

translate a hypothesis into a credible basis for his opinion. The fatal flaw in his reliance on the

article is that his representations of the findings are factually inaccurate. The Allis Article does

not conclude anything about the “class” of BET inhibitors. It studied a very specific inhibitor

called Jq1, which was not the inhibitor used by Constellation. There is no conclusion, statement

or finding anywhere in the Article that Jq1 caused brain injury in mammals.

       Constellation’s microbiologist, Dr. Robert Sims, is familiar with the Allis Article and

confirmed that there were no findings regarding brain injury, or even psychological injury/concern.

There were no major changes in short-term memory, movement, learning ability or anxiety, or that

the mice suffered brain cell death or change in the brain’s neuronal structure. [Dr. Sims Affidavit,

¶¶ 7, 12-14, attached as Exhibit G]. Moreover, the BET inhibitor being used in the Allis Article (Jq1)

was not the same BET inhibitor that Constellation was developing, or more specifically, not the same as

CPI-0610. [Exhibit G, ¶ 9].

       Dr. Sutton relies on this article entirely to opine that Constellation should have done

additional testing, revised the protocol to include an exclusion for psychiatric disorders and alerted

plaintiff about the Article. (p. 43, lines 13-25). The fatal flaw in Dr. Sutton’s opinion, is that he

has formulated a hypothesis but never performed any independent research on the CPI-0610

inhibitor or any BET inhibitor to determine whether it could affect patients with prior psychiatric

disorder, nor was he able to cite any published data that studied the effects of CPI-0610 on the

brain. Moreover, Dr. Sims who was personally involved in the preclinical testing of the study drug



                                                  11
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 13 of 20




stated that six independent general toxicology studies looking at the brain and central nervous system

were conducted, and no findings of neurological or psychological issues were found. [Exhibit G, ¶ 16].

        The substantial limitations in his expertise and the lack of credibility for his own purported

bases for his hypothesis were reflected in his own admissions during his deposition. He testified

that the fact that no other BET inhibitor study has reported manic or psychotic episodes, does not

influence his opinion because those BET inhibitors were different agents, different protocols,

different populations and there were many unknown variables. [Exhibit B, p. 36, lines 12-21]. He

further stated that it would require “an in-depth analysis of all the pre-clinical safety data, clinical

safety data” [Exhibit B, p. 36, lines 22-23]. His testimony undermines his opinion and reliability

as an expert. Even though Dr. Sutton conceded that the Allis Article involved a different BET

inhibitor and he had not conducted a review of all the safety data and clinical safety data associated

with that study, he relies on the Allis Article as the sole basis for why Constellation should have

conducted additional testing, revised its protocol and its exclusion criteria.

        The District Court has found expert opinions to be unreliable when the medical and

scientific articles relied upon by the expert do not support his conclusion. Cloud v Pfizer Inc., 198

F.Supp.2d 1118, 1132 (D. Ariz. 2001). The expert in Cloud, was not permitted to rely on articles

that were only suggestive of a link between the drug and the injury, to conclude that the drug does

or did in-fact cause injury. Id; Cabrera v. Cordis Cop., 134 F.3d 1418, 1422 (9th Cir.

1998)(excluding the expert’s opinion after he failed to identify any peer-reviewed research

justifying his conclusions).

        In this instance, Dr. Sutton’s testimony that Constellation was negligent in advancing the

BET inhibitor from animal studies to human clinical trials is unreliable and should be excluded.

The speculative nature of Dr. Sutton’s opinion is analogous to the opinion in Cloud that was held



                                                  12
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 14 of 20




to be impermissible. The Allis Article warns that BET inhibitors’ function on the brain is unknown

and that the rodent’s long-term memory was affected by the Jq1 inhibitor. [Exhibit C]. Based on

the epigenetic data and the Allis Article, it is speculative, at best. The lack of reliability renders it

inadmissible.

        The lack of reliability is further evidenced by Dr. Sutton’s own inconsistency. He testified,

“I didn’t offer opinion about [IND] submission, and I don’t have an opinion now about [IND]

submission to be negligent.” [Exhibit B, p. 33, lines 21-22]. However, an IND submission is when

a sponsor of a clinical trial drug, such as Constellation, applies to the FDA to move the drug from

animal testing to human clinical testing. While Dr. Sutton’s report opined that Constellation was

negligent for lack of testing – hence inadequate pre-clinical work up prior to proceeding to clinical

trials, his testimony states otherwise.

        Sutton is unable to assign a specific time point as to when the negligence occurred. [Exhibit

B, p. 34, lines 5-7].

                “I can’t comment or speculate on the specific times, but one
                important aspect of negligence was not addressing the possibility
                that a bromo domain inhibitor could have consequences that would
                go beyond its effect on malignancy … and not including measures
                to look at the potential effects on many organ systems, including the
                brain, so that would be very early in the, if you will, exploration
                period.” (Exhibit B, p. 34, lines 22-25, p. 35, lines 1-4).

        When asked whether he saw any neurological issues in the general toxicology data, he

recalled that “nothing was noted” but indicated that the details of the data was “very sketchy and

limited.” [Exhibit B, p. 35, lines 17-21]. Dr. Sutton fails to explain how the preclinical toxicology

data was “sketchy and limited”. The FDA approved Constellation’s pre-clinical IND submission,

which included all the general toxicology data that was supposedly “sketchy and limited” and in

the FDA’s approval letter stated nothing about the inadequacy of the toxicology data. [See FDA

approval letter, attached as Exhibit D].

                                                   13
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 15 of 20




         An expert “may not reach his conclusion first and do the research later,” or not do it at

all. Claar v. Burlington N.R.R., 29 F.3d 499, 502-503 (9th Cir. 1994). Scientific evidence is only

reliable if it is based on an assertion that is grounded in methods of science; the focus on principles

and methodology, not conclusions. Cloud v Pfizer Inc., 198 F.Supp.2d 1118 (D. Ariz. 2001); In re

Bard IVC Filters Products Liability Litigation, 2018 WL 495187 (D. Ariz. 2018)(excluding

plaintiffs’ expert doctor because it was clear that his opinions were based on his own personal

views, rather than on any scientific, technical, or specialized knowledge). Dr. Sutton’s failure to

review and examine the necessary evidence renders his opinions nothing but “subjective belief

[and] unsupported speculation.” Daubert, 509 U.S. at 589-590. Dr. Sutton’s opinions regarding

the adequacy of the informed consent and protocol, and whether additional studies should have

been done and warnings or exclusions should have been added, has all been based on mere

speculation and personal opinion. It is not grounded in scientific proof or reliable methodology.

           b. Constellation’s exclusion criteria was inadequately drafted

       Dr. Sutton critiques two aspects of the clinical trial protocol – 1) no exclusion criteria for

subjects who had other treatment options, and 2) no exclusion criteria for patients with prior or

active central nervous system neurological or psychiatric illness.

       With respect to opinion (1), Section 4 of the Protocol, provided guidance to the clinical

trial sites with respect to the enrollment of appropriate participants in the study. The protocol

provided both the inclusion and exclusion criteria for participation. It stated:

               “The patients enrolled in this study will be adults … with a …
               confirmed diagnosis of multiple myeloma that has progressed
               following standard treatment, and for whom further effective
               standard treatment is not available.” [Clinical Trial Protocol, p. 33,
               section 4, attached as Exhibit E]

       Immediately below this language were the inclusion and exclusion criteria. Dr. Sutton

testified that because this information was not under the exclusion criteria, the protocol was

                                                  14
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 16 of 20




deficient. [Exhibit B, p. 70-71]. Dr. Sutton has never drafted a protocol and has not consulted

with any sponsor in the drafting of a protocol. He is not a human factors expert and has not even

reviewed the deposition testimony regarding whether the principal investigator in this trial knew

or did not know of the fact that a participant should be without alternative treatments. His opinion

only addresses where in the protocol he would prefer the direction to be located. But the basis for

this opinion is only his own preference as a recipient of such protocols. That does not make him

an expert on protocol design and drafting. Moreover, he does he rely on any studies regarding

proper recitation of the caution. His opinion is only anecdotal and a personal preference.

       With respect to critique (2), Dr. Sutton relies on the Allis Article to support his opinion that

there should have been an exclusion for neurological and psychological illness in the protocol.

The inference is that since Ms. Spedale had steroid induced mania 6 years prior to the trial, she

should have been excluded from the trial. This is the only opinion from which causation can be

inferred. However, as argued above, nothing in the Allis Article suggests that the study drug could

causes neurological or psychiatric issues. Dr. Sutton could identify no pre-clinical toxicology data

that raised the spectre or possibility for neurological or psychological events, warranting further

testing and such an exclusion criteria. [Exhibit B, p. 35, lines 17-21]. Dr. Sutton acknowledged

that just because an adverse reaction, like mania, occurs while taking a study drug, does not mean

that the sponsor of the drug could have predicted that outcome. [Exhibit B, p. 37, lines 17-20].

Nor is there any evidence, research, or literature cited or relied upon demonstrating that all prior

psychological histories, no matter when, and no matter whether they resolved, mandated exclusion

from the trial. Dr. Sutton’s opinion assumes a relationship would have been expected because the

alleged injury occurred. However, no one else has sustained such an injury in the trial, and the Ms.




                                                 15
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 17 of 20




Spedale had undergone various cancer treatments with drugs known to breach the blood brain

barrier for six years subsequent to her steroid induced mania without any similar reaction.

           c. The informed consent was inadequate

       Without support, Dr. Sutton has opined that the informed consent did not identify the

“mechanism of action (MOA) of the drug, define what epigenome is, explain that CPI-0610 alters

the epigenome, that it might do so irreversibly, and why this might result in unanticipated

consequences different than those she might have had in the past.” [Exhibit A, p. 10, section 5(e)].

He further opined that the informed consent does not mention the findings of the Allis Article and

that the risk of death is hidden in the middle of the consent form and it does not adequately explain

the dose escalation of the trial. [Exhibit A, pgs. 10-11, section 5].

       As argued above, Dr. Sutton has no regulatory, communications, or human factors

experience and has no knowledge in drafting an informed consent or protocols. Dr. Sutton has not

identified any regulations or guidelines from which he can support his personal opinion regarding

where information should be in the informed consent, the format of the form, and the type of

information that should be conveyed to the enrollee. Dr. Sutton has not reviewed or considered the

Mayo Clinic’s IRB guidelines even though the Mayo Clinic’s IRB was the entity responsible for

reviewing, amending, and finalizing the informed consent. [Dr. Italo Biaggiani Expert Report,

p. 3, section 6, attached as Exhibit F]. The Mayo Clinic’s guidelines require its IRB to ensure that

the informed consent is written in a language that is understandable to the research project

population and accurately describes the risks and benefits. [Exhibit F, p. 4, section 10]. Moreover,

Constellation’s IRB expert has confirmed that the informed consent complied with all applicable

guidelines and regulations, yet Dr. Sutton has pointed to none that Constellation has violated.

[Exhibit F, Page 6, ¶ 7].



                                                 16
         Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 18 of 20




 V.    DR. SUTTON’S OPINIONS ARE IRRELEVANT BECAUSE IT CANNOT
       ESTABLISH LIABILITY AGAINST CONSTELLATION

       Dr. Sutton’s report states that Constellation was negligent in not keeping abreast of the

BET inhibitor research and in its choice of Michael Cooper as the Chief Medical Officer, as well

as Constellation relying on flawed reasoning for suggesting a lack of causality between the injury

and the drug. [Exhibit A]. These opinions by Dr. Sutton do not provide any support that would

assist a trier of fact in determining whether Constellation is liable to plaintiffs. Notwithstanding

the irrelevancy of these opinions, Dr. Sutton has not spoken with anyone at Constellation or

inquired about what information they had in 2014 or 2015. [Exhibit B, p. 45, lines 13-15]. Dr.

Sutton has also never spoken with Dr. Cooper and understood the role he played at Constellation

as well as other scientists who worked on this clinical trial. Dr. Sutton is not qualified to provide

an opinion regarding any standard of care or any breach and should be precluded from providing

an opinion on “negligence” or causation.

VI.    CONCLUSION

       The Supreme Court held that an expert must employ “in the courtroom the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumbo Tire Co.

v. Carmichael, 526 U.S. 137, 152 (1999). Dr. Sutton has not met this standard. For all the reasons

set forth above, the Court should exclude the testimony of Plaintiff’s expert, James P. Sutton.




                                                 17
 Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 19 of 20




DATED this 19th day of November, 2018



                                 /s/ Arthur J. Liederman (Bar No.1184167)
                                 (Admitted Pro Hac Vice)
                                 aliederman@morrisonmahoney.com
                                 /s/ Nicole M. Battisti (Bar No. 4961413)
                                 (Admitted Pro Hac Vice)
                                 nbattisti@morrisonmahoney.com
                                 MORRISON MAHONEY LLP
                                 120 Broadway, Suite 1010
                                 New York, NY 10271
                                 Telephone: (212) 825-1212
                                 Facsimile: (212) 825-1313

                                 /s/ Jeffrey S. Hunter (Bar No. 024426)
                                 JHunter@rcdmlaw.com
                                 RENAUD, COOK, DRURY, MESAROS, PA
                                 One North Central, Ste. 900
                                 Phoenix, AZ 85004-4117
                                 Tel: (602) 307-9900

                                 Attorneys for Defendant
                                 Constellation Pharmaceuticals, Inc.




                                   18
        Case 2:17-cv-00109-JJT Document 55 Filed 11/19/18 Page 20 of 20




                               CERTIFICATE OF SERVICE

       I hereby certify on this 19th day of November, 2018, I electronically transmitted the

attached document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a

Notice of Electronic Filing to the following CM/ECF registrants:


                                       Alan Milstein
                     Sherman, Silverstein, Kohl, Rose & Podolsky, P.A.
                                308 Harper Drive, Suite 200
                                  Moorestown, NJ 08057
                           AMilstein@shermansilverstein.com
                                   Attorney for Plaintiff




                                            ________/s/ Cindy K. Bowlin______________




                                              19
